Title: To James Madison from Henry Simpson, 17 January 1815
From: Simpson, Henry
To: Madison, James


        
          Sir
          Janry 17th. 1815. Philada.
        
        Having established a Wool Warehouse in this city for the purchase and sale of all kinds of Wool I take the liberty to solicit your custom and that of your friends should any of them deal in this article.
        Advances will be made on consignments of Wool; and reference given, respecting Sir Your mo. Obt: Sert.
        
          Henry Simpson.Philadelphia Wool WarehouseNo. 31 North front street.
          
        
        —circular—
      